DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 7-18-22.
Claims 7, 16-29 are pending in the instant application.

Election/Restrictions
Claims 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7-18-22.
Applicant’s election without traverse of Group III, the deletion of position 167,122 of SEQ  No.1, claims 7, 16-22, in the reply filed on 7-18-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for illustrating partial pedigree of the ZNRF3 p.Ser844fs/p.Ser744fs homozygous carriers enriched in Anabaptist Populations and not present in more outbred, cosmopolitan populations, for illustrating Znrf3 heterozygous null mice have increased bone mineral content, increased bone volume, that Rnf43 null mice have increased bone mineral content and increased bone volume, does not reasonably provide enablement for methods of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density comprising the steps of: determining whether the patient has a Zinc And Ring Finger 3 (ZNRF3) predicted loss-of-function variant nucleic acid molecule encoding a human ZNRF3 polypeptide by obtaining a biological sample from the patient; and performing a genotyping assay on the biological sample to determine if the patient has a genotype comprising the ZNRF3 predicted loss-of-function variant nucleic acid molecule, and when the patient is a ZNRF3 reference, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in a standard dosage amount, and administering to the patient a ZNRF3 inhibitor, and  when the patient is heterozygous for a ZNRF3 predicted loss-of-function variant, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in an amount that is the same as or lower than a standard dosage amount, and administering to the patient a ZNRF3 inhibitor, wherein the presence of a genotype having the ZNRF3 predicted loss-of-function variant nucleic acid molecule encoding the human ZNRF3 polypeptide indicates the patient has a reduced risk of developing decreased bone mineral density; and which ZNRF3 predicted loss-of-function variant is a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO 1, which patient has or is suspected of having osteopenia or osteoporosis, which ZNRF3 inhibitor optionally comprises an antisense nucleic acid molecule, small interfering RNA (siRNA), or short hairpin RNA (shRNA) that hybridizes to a ZNRF3 mRNA or a Cas protein and guide RNA (gRNA) that hybridizes to a gRNA recognition sequence within a ZNRF3 genomic nucleic acid molecule, determining whether the patient has a ZNRF3 predicted loss-of-function variant nucleic acid molecule comprises detecting the presence or absence of a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO:1, in any subject as instantly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to a  method of treating a patient with a therapeutic agent that treats or inhibits decreased bone mineral density comprising the steps of: determining whether the patient has a Zinc And Ring Finger 3 (ZNRF3) predicted loss-of-function variant nucleic acid molecule encoding a human ZNRF3 polypeptide by obtaining a biological sample from the patient; and performing a genotyping assay on the biological sample to determine if the patient has a genotype comprising the ZNRF3 predicted loss-of-function variant nucleic acid molecule, and when the patient is a ZNRF3 reference, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in a standard dosage amount, and administering to the patient a ZNRF3 inhibitor, and  when the patient is heterozygous for a ZNRF3 predicted loss-of-function variant, then administering or continuing to administer to the patient the therapeutic agent that treats or inhibits decreased bone mineral density in an amount that is the same as or lower than a standard dosage amount, and administering to the patient a ZNRF3 inhibitor, wherein the presence of a genotype having the ZNRF3 predicted loss-of-function variant nucleic acid molecule encoding the human ZNRF3 polypeptide indicates the patient has a reduced risk of developing decreased bone mineral density; and wherein the ZNRF3 predicted loss-of-function variant is: a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO 1, wherein the patient has or is suspected of having osteopenia or osteoporosis, which ZNRF3 inhibitor optionally comprises an antisense nucleic acid molecule, small interfering RNA (siRNA), or short hairpin RNA (shRNA) that hybridizes to a ZNRF3 mRNA or a Cas protein and guide RNA (gRNA) that hybridizes to a gRNA recognition sequence within a ZNRF3 genomic nucleic acid molecule, determining whether the patient has a ZNRF3 predicted loss-of-function variant nucleic acid molecule comprises detecting the presence or absence of a genomic nucleic acid molecule having a nucleotide sequence comprising a deletion of the position corresponding to position 167,122 according to SEQ ID NO:1.
The teachings in the art and in the specification: 
Roberts et al (Nature Reviews: Drug Discovery, Vol. 19, pages 673-694 (2020)) address the limitations of oligonucleotide delivery.  See page 673:
As of January 2020, ten oligonucleotide drugs have received regulatory approval from the FDA…  However, a major obstacle preventing widespread usage of oligonucleotide therapeutics is the difficulty in achieving efficient delivery to target organs and tissues other than the liver.  In addition, off-target interaction…, sequence and chemistry-dependent toxicity and saturation of endogenous RNA processing pathways… must also be carefully considered.

And on page 681

…[A] fully PS backbone 20mer oligonucleotide is in fact a racemic mixture of the 219 possible permutations (that is, more than half a million different molecules).  The physicochemical properties of each stereocenter are distinct in terms of hydrophobicity/ionic character, nuclease resistance, target affinity and RNase H activity…

[Emphases added] [Citations omitted].
Also see Damase et al (Frontiers in Bioengineering and Biotech., Vol. 9, article 628137, pages 1-24 (2021)) addressing the current challenges of nucleic acid delivery, e.g., at page13:
Targeted delivery is a major hurdle for effective RNA Therapeutics, a hurdle that must be overcome to broaden the application of clinical translation of this type of therapeutic.  Because mRNA is inherently unstable it requires delivery vehicles that will protect the cargo from RNAase degradation.  There is a need for novel delivery vehicles that will deliver the RNA drug to the site of therapeutic action facilitating the entry of the RNA drug into the cytoplasm where it may exert its effect…

[Emphasis added].
The specification teaches the following:
Figure 1 shows a partial pedigree of the ZNRF3 p.Ser844fs/p.Ser744fs homozygous carriers shown in red; this variant is enriched in Anabaptist Populations and not present in more outbred, cosmopolitan populations.

Figure 2 shows that Znrf3 heterozygous null mice have increased bone mineral content and increased bone volume.

Figure 3A shows that Znrf3 heterozygous null mice have increased bone mineral content.

Figure 3B shows that Znrf3 heterozygous null mice have increased bone volume.

Figure 4 shows that Rnf43 null mice have increased bone mineral content and increased bone volume.

Figure 5A shows that Rnf43 null mice have increased bone mineral content.

Figure 5B shows that Rnf43 null mice have increased bone volume.

Table 2: Replication of association in a non-overlapping set of Amish samples for heel BMD.

Imputation was performed on the chip data. Association analyses were performed only on European ancestry individuals using linear regression. An additive model was performed adjusting for the following covariates: age, sex, site, array, and the first principal components. Results are shown in Table 3

Table 3: A Missense Variant in ZNRF3 Shows Suggestive Associations in UKB 500K Imputed Data with Increased Bone Mineral Density & Bone Mineral Content


[Citations omitted] [Emphases added].
The examples provided in the instant specification, of the particular phenotypes of knockout mice models and the phenotypes of Amish and European ancestry individuals, are not representative or correlative of the ability to properly deliver any nucleic acid to a subject, or of the ability to treat any patient with a therapeutic agent that treats or inhibits decreased bone mineral density, as instantly claimed.
 In light of the teachings in the art and the specification, one skilled in the art would not accept on its face the examples provided in the instant disclosure, and summarized above, as being correlative or representative of the ability to provide specific and reliable nucleic acid delivery to any cell in any subject, or and provide treatment effects in a subject.  Since the specification fails to provide the requisite guidance for the delivery and provision of therapeutic effects in a subject, and since determination of the factors required for accomplishing therapeutic efficacy in a subject is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed.  
For these reasons, the instant rejection for lacking enablement over the full scope claimed is proper.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
11-19-22
/JANE J ZARA/Primary Examiner, Art Unit 1635